DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the sheet or sheets presenting the abstract includes other parts of the application or other material. The sheet or sheets presenting the abstract may not include other parts of the application or other material.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 7, 22, and 25 are objected to because of the following informalities:
In claim 2, the commas are extraneous in the limitation “at least one of while, or before, the follower trajectory is followed.” 
In claim 7, there is an extraneous comma in the limitation "a signal received by the receiving follower vehicle, representing a message"
In claim 22, there is an extraneous comma in the limitation "a plurality of coordinates, and/or a polynomial"
In claim 25, there is an extraneous comma in the limitation "or the surroundings data, before the receiving follower vehicle follows"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the followed backup trajectory” and “the latest received backup trajectory”.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 11 recites the limitation "the respective backup trajectory".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is dependent upon claim 11 and therefore inherits the above-described deficiency. Accordingly, claim 12 is rejected under similar reasoning as claim 11 above.
Claim 12 recites the limitations “the followed backup trajectory” and “the latest received backup trajectory”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 15-18, 20, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2017/0329348 A1), hereinafter Li.

Regarding claim 1, Li teaches a method for controlling a string of vehicles, comprising:
a lead vehicle and at least one follower vehicle following the lead vehicle in a follower trajectory by vehicle-to-vehicle communication,
Li teaches ([0047]): "Referring to FIG. 1, there is provided a method 100 for operating a follower vehicle in a vehicle platoon, comprising the steps of 110: determining, during operation, whether the follower vehicle is operating in a normal state or an abnormal state based on an operation condition of a component of the follower vehicle, or a communication between the follower vehicle and a preceding vehicle in the vehicle platoon..." Li further teaches ([0026]): "In one embodiment of the second aspect, the system further comprises a controller managed to control a velocity of the follower vehicle so as to maintain a reference distance between the follower vehicle and the preceding vehicle; and control turning of wheels of the follower vehicle so as to enable the follower vehicle to follow the deviation of the preceding vehicle; thereby allowing the follower vehicle to substantially follow a trajectory of the preceding vehicle. Preferably, the controller is operably connected with the communication module and the one or more processors and is arranged on the follower vehicle."
the method comprising: generating, by a control unit, surroundings data, regarding the surroundings of at least a part of the string of vehicles;
Li teaches ([0025]): "In accordance with a second aspect of the present invention, there is provided a system for operating a follower vehicle in a vehicle platoon, comprising: ... one or more processors arranged to determine, during operation, whether the follower vehicle is operating in a normal state or an abnormal state based on the received signal indicative of the operation condition of a component of the follower vehicle..." Li further teaches ([0047]): "and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state… so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Li even further teaches ([0051]): "Preferably, the one or more sensors are arranged to transmit and receive electromagnetic or acoustic signals for distance and deviation determination."
and generating, by the control unit, using the surroundings data, a backup trajectory, which is different from the follower trajectory,
Li teaches ([0026]): "In one embodiment of the second aspect, the system further comprises a controller managed to control a velocity of the follower vehicle so as to maintain a reference distance between the follower vehicle and the preceding vehicle; and control turning of wheels of the follower vehicle so as to enable the follower vehicle to follow the deviation of the preceding vehicle; thereby allowing the follower vehicle to substantially follow a trajectory of the preceding vehicle. Preferably, the controller is operably connected with the communication module and the one or more processors and is arranged on the follower vehicle." The Examiner notes that the second aspect of Li includes both the first control mode and the second control mode (see at least [0024]). Li further teaches ([0047]): "Referring to FIG. 1, there is provided a method 100 for operating a follower vehicle in a vehicle platoon, comprising the steps of 110: determining, during operation, whether the follower vehicle is operating in a normal state or an abnormal state based on an operation condition of a component of the follower vehicle, or a communication between the follower vehicle and a preceding vehicle in the vehicle platoon; and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Here, the backup trajectory corresponds to the trajectory generated by the follower vehicle in the second control mode, which differs from the trajectory used by the follower vehicle in the first control mode.
receiving, by at least one of the at least one follow vehicle, the generated backup trajectory or the surroundings data;
Li teaches  ([0047]): "Referring to FIG. 1, there is provided a method 100 for operating a follower vehicle in a vehicle platoon, comprising the steps of 110: determining, during operation, whether the follower vehicle is operating in a normal state or an abnormal state based on an operation condition of a component of the follower vehicle, or a communication between the follower vehicle and a preceding vehicle in the vehicle platoon; and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Here, the follower vehicle receives the generated backup trajectory generated using data obtained by one or more of its sensors.
and following, by the receiving follower vehicle, the generated backup trajectory, upon a determination of a predetermined condition for following the generated backup trajectory.
Li teaches ([0047]): "and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Here, the predetermined condition corresponds to the determination that the follower vehicle is in the abnormal state.

Regarding claim 2, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the backup trajectory is generated at least one of while, or before, the follower trajectory is followed.
Li teaches ([0047]): "and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Here, if the follower vehicle is found to be in the abnormal state, the second control mode will be selected and the backup trajectory generated before the follower trajectory is followed (i.e., the backup trajectory is prioritized over a follower trajectory).

Regarding claim 3, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the generated backup trajectory is a planned trajectory.
Li teaches ([0047]): "and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Since the backup trajectory is generated using obtained sensor data, the Examiner has interpreted such a trajectory as a planned trajectory (i.e., planned by the follower vehicle using data obtained by one or more of its sensors).

Regarding claim 4, Li teaches the aforementioned limitations of claim 1. Li further teaches:
storing, by the control unit, the generated backup trajectory.
Li teaches ([0026]): "In one embodiment of the second aspect, the system further comprises a controller managed to control a velocity of the follower vehicle so as to maintain a reference distance between the follower vehicle and the preceding vehicle; and control turning of wheels of the follower vehicle so as to enable the follower vehicle to follow the deviation of the preceding vehicle; thereby allowing the follower vehicle to substantially follow a trajectory of the preceding vehicle. Preferably, the controller is operably connected with the communication module and the one or more processors and is arranged on the follower vehicle." Li further teaches ([0047]): "and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." The Examiner notes that the second aspect of Li includes both the first control mode and the second control mode (see at least [0024]). Thus, one of ordinary skill in the art would recognize that, though not directly stated, it is implied that the generated backup trajectory of the second control mode would be stored at least temporarily by the controller in order to control the turning of the wheels to follow the desired trajectory.

Regarding claim 5, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the predetermined condition is an operational parameter below a predetermined safety threshold level.
Li teaches ([0049]): "Preferably, the follower vehicle is determined to be operating in the abnormal state in step 110 when the component of the follower vehicle is determined to have abnormal operating condition; or the communication between the follower vehicle and the preceding vehicle is determined to have lost or have a quality below a threshold."

Regarding claim 6, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the predetermined condition is that the communication with the lead vehicle is at least partially lost.
Li teaches ([0049]): "Preferably, the follower vehicle is determined to be operating in the abnormal state in step 110 when the component of the follower vehicle is determined to have abnormal operating condition; or the communication between the follower vehicle and the preceding vehicle is determined to have lost or have a quality below a threshold."

Regarding claim 7, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the predetermined condition is a signal received by the receiving follower vehicle, representing a message that the follower trajectory should be abandoned.
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, the communicated data from the preceding vehicle is compared to data obtained from the one or more sensors of the follower vehicle(s); a difference greater than a predetermined value indicates that the follower trajectory should be abandoned in favor of the backup trajectory of the second control mode.

Regarding claim 8, Li teaches the aforementioned limitations of claim 7. Li further teaches:
wherein the signal is received from the lead vehicle.
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, the communicated data from the preceding vehicle is compared to data obtained from the one or more sensors of the follower vehicle(s).

Regarding claim 9, Li teaches the aforementioned limitations of claim 1. Li further teaches:
generating, by the control unit, a plurality of backup trajectories in a time sequence.
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, since the operation of the third mode occurs at a predetermined time interval and the third mode involves switching to the second control mode (which requires the generation of a backup trajectory), the control unit is capable of generating a plurality of backup trajectories over a time sequence if the follower vehicle continuously changes between the third and second modes.

Regarding claim 10, Li teaches the aforementioned limitations of claim 9. Li further teaches:
the followed backup trajectory is the latest received backup trajectory.
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, since the operation of the third mode occurs at a predetermined time interval and the third mode involves switching to the second control mode (which requires the generation of a backup trajectory), the control unit is capable of generating a plurality of backup trajectories over a time sequence as the follower vehicle continuously changes between the third and second modes. It therefore follows that the implemented backup trajectory is the one most recently received during this process.

Regarding claim 11, Li teaches the aforementioned limitations of claim 9. Li further teaches:
the generated backup trajectories are correlated with respective execution windows, each execution window providing a time limit after which the respective backup trajectory may not be followed.
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, since the operation of the third mode occurs at a predetermined time interval and the third mode involves switching to the second control mode (which requires the generation of a backup trajectory), the control unit is capable of generating a plurality of backup trajectories over a time sequence if the follower vehicle continuously changes between the third and second modes. The generated backup trajectories are followed only during the respective time windows associated with the time sequences.

Regarding claim 13, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the string comprises a plurality of follower vehicles,
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles..." Thus, the string of vehicles is known to include multiple follower vehicles.
wherein a follower vehicle, behind the receiving follower vehicle, follows, during the following of the backup trajectory, the receiving follower vehicle in a further follower trajectory.
Li teaches ([0036]): "FIG. 9 shows the trajectories matching of the leader and follower vehicles in the degraded mode;" FIG. 9, included below, demonstrates that Follower 2, which is located behind the receiving follower vehicle Follower 1, follows in a further follower trajectory which is different from the trajectory of Follower 1. The Examiner notes that the degraded mode is the same as the above-mentioned abnormal state and thus results in control under the second mode (i.e., backup trajectory generation).

    PNG
    media_image1.png
    519
    745
    media_image1.png
    Greyscale


Regarding claim 15, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the surroundings data is at least partly generated by the lead vehicle.
Li teaches ([0055]): "Each vehicle forming the platoon can receive and process two types of data: messages received by communicating with other platoon members or the data collected by its sensors."

Regarding claim 16, Li teaches the aforementioned limitations of claim 15. Li further teaches:
the surroundings data generated by the lead vehicle represents signals from at least one sensor of the lead vehicle.
Li teaches ([0055]): "Each vehicle forming the platoon can receive and process two types of data: messages received by communicating with other platoon members or the data collected by its sensors."

Regarding claim 17, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the surroundings data is at least partly map data.
Li teaches ([0057]): "In the present embodiment, GPS may be used to track the movements of the vehicles… The communicated data between a vehicle Vi and its preceding vehicle Vi-1 are:… the GPS coordinates of the precedent vehicle; … the GPS coordinates of the vehicle..." The Examiner has interpreted GPS data as being at least partly map data.

Regarding claim 18, Li teaches the aforementioned limitations of clam 1. Li further teaches:
the receiving follower vehicle generates the backup trajectory by use of the surroundings data.
Li teaches ([0047]): "and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement."

Regarding claim 20, Li teaches the aforementioned limitations of claim 1. Li further teaches:
determining, by the control unit, at least one vehicle feature of at least one of the at least one follower vehicle,
Li teaches ([0010]): "In one embodiment of the first aspect, in step (a), the determination of whether the follower vehicle is operating in a normal state or an abnormal state is based on both the operation condition of the component of the follower vehicle and the communication between the follower vehicle and a preceding vehicle."
wherein the generated backup trajectory is partly based on the determined vehicle feature.
Li teaches ([0047]): "and 120: selecting a first control mode if the follower vehicle is in the normal state and a second control mode if the follower vehicle is in the abnormal state... so as to control movement of the follower vehicle using the selected control mode; wherein in the first control mode, the follower vehicle uses communication data received from the preceding vehicle in the vehicle platoon to control its movement; and in the second control mode, the follower vehicle uses data obtained by one or more of its sensors to control its movement." Thus, the generated backup trajectory is generated based on a determination that the determined vehicle feature indicates an abnormal state.

Regarding claim 24, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the generated backup trajectory comprises speed data indicating a target speed of the receiving follower vehicle at at least one point along the generated backup trajectory.
Li teaches ([0050]): "The method further includes controlling a velocity of the follower vehicle so as to maintain a reference distance between the follower vehicle and the preceding vehicle;" Li further teaches ([0051]): "In one embodiment, in the second control mode, the distance and the deviation are determined using the one or more sensors of the follower vehicle."

Regarding claim 26, Li teaches the aforementioned limitations of claim 1. Li further teaches:
the receiving follower vehicle is driverless.
Li teaches ([0058]): "When designing an autonomous vehicle, the tracking encompasses two control tasks:" Li further teaches ([0060]): "Lateral control: it is concerned with the wheels deviation. A vehicle has to follow the same trajectory as its local leader. For example, in FIG. 2, the following vehicle should apply the same deviation θ1 when reaching the leading vehicle position."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Barton-Sweeney et al. (US 2017/0199523 A1), hereinafter Barton-Sweeney.

Regarding claim 12, Li teaches the aforementioned limitations of claim 11. Li further teaches:
the followed backup trajectory is the latest received backup trajectory,
Li teaches ([0053]): "In one embodiment, the method further comprises the step of: operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: … compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle and switches to the second control mode if the comparison result has an difference larger than a predetermined value." Thus, since the operation of the third mode occurs at a predetermined time interval and the third mode involves switching to the second control mode (which requires the generation of a backup trajectory), the control unit is capable of generating a plurality of backup trajectories over a time sequence if the follower vehicle continuously changes between the third and second modes. It therefore follows that the implemented backup trajectory is the one most recently received during this process.
However, Li does not outright teach that the predetermined condition is the time limit of the latest received backup trajectory having been reached. Barton-Sweeney teaches fall back trajectory systems for autonomous vehicles, comprising:
and the predetermined condition is the time limit of the latest received backup trajectory having been reached.
Barton-Sweeney teaches ([0075]): "However, when the computing system 210 has not received an updated trajectory after the vehicle has reached a particular point along the fall back trajectory (for example in time or space), the computing system 210 would continue to control the vehicle according to the fall back trajectory. This threshold point may be determined by measuring a predetermined threshold period of time from the time when the fall back trajectory was received by the computing system 210." FIG. 11, included below, indicates that a nominal trajectory is followed first (corresponding to the following trajectory of the instant application), while the backup trajectory corresponds to the fall back trajectory.

    PNG
    media_image2.png
    734
    505
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Barton-Sweeney to provide that the predetermined condition is the time limit of the latest received backup trajectory having been reached. Li and Barton-Sweeney are each directed towards similar pursuits in the field of vehicle trajectory control, particularly fallback trajectory systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Barton-Sweeney, as doing so beneficially prevents the vehicle from acting upon bad data (e.g., data which has arrived late), as such data could have been received from a failing primary computing system, as recognized by Barton-Sweeney ([0079]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hahne (US 2013/0060401 A1).

Regarding claim 14, Li teaches the aforementioned limitations of claim 1. However, Li does not outright teach that the backup trajectory is generated by the lead vehicle. Hahne teaches an apparatus and method for preventing a vehicle collision, comprising:
the backup trajectory is generated by the lead vehicle.
Hahne teaches ([0045]): "If it is determined by the master vehicle and its evaluation device that the collision can be prevented by the master vehicle and/or at least one of the slave vehicles (step S5: yes), in a step S6 the master vehicle or its control device functioning as the main control device initiates a measure suitable to prevent the collision. Such a measure is for example, an intervention in a vehicle device such as a braking system, an acceleration system, and/or a steering system etc. of the master vehicle and/or the at least one slave vehicle. In order to introduce such a measure in a slave vehicle, the master vehicle sends a collision prevention intervention command to the associated slave vehicle to carry out the measure in the slave vehicle to prevent the collision."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Hahne to provide that the backup trajectory is generated by the lead vehicle. Li and Hahne are each directed towards similar pursuits in the field of vehicle following, particularly in master/slave arrangements. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hahne, as doing so beneficially provides collision prevention due to backup trajectories provided by the lead vehicle, as recognized by Hahne ([0045]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haegebarth et al. (US 7,613,563 B2), hereinafter Haegebarth.

Regarding claim 19, Li teaches the aforementioned limitations of claim 1. However, Li does not outright teach that the control unit is remote from the vehicles in the string. Haegebarth teaches a navigation system for master and slave vehicles, comprising:
the control unit is remote from the vehicles in the string.
Haegebarth teaches (Col. 1 line 66 - Col. 2 line 19): "The object of the present invention is further achieved by a navigation server for providing vehicles with a navigation service, the navigation server comprising… a data processing unit arranged to calculate for each of the slave vehicles route instructions in accordance with the route traveled by the master vehicle based on the received geographical position data of the mater vehicle and the respective slave vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Haegebarth to provide that the control unit is remote from the vehicles in the string. Li and Haegebarth are each directed towards similar pursuits in the field of vehicle trajectory control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Haegebarth, as doing so beneficially provides trajectory generation using a navigation server which, as recognized by Haegebarth (Col. 4 lines 35-45), may receive information on current traffic conditions provided by police, travelers, road maintenance services, meteorological services, etc.. This information is considered by the data processing unit of the server, thereby providing route instructions based not only on static road network data but also dynamic road data.

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tsuji et al. (US 2018/0074497 A1), hereinafter Tsuji.

Regarding claim 21, Li teaches the aforementioned limitations of claim 1. However, Li does not outright teach that the generated backup trajectory is such that it guides the receiving follower vehicle out of a lane in which the receiving follower vehicle is travelling. Tsuji teaches a driving assistance method, comprising:
the generated backup trajectory is such that it guides the receiving follower vehicle out of a lane in which the receiving follower vehicle is travelling.
Tsuji teaches ([0112]): "Storage unit 8 also stores in advance, in association with a travel environment in which a vehicle traveling in front of vehicle 1 in the same lane of vehicle 1 (hereinafter such a vehicle will be referred to as a “leading vehicle”) is traveling with the speed lower than the speed of vehicle 1, and it is possible to change the lane to the adjacent lane, three behavior candidates which are a travel mode for overtaking the leading vehicle, a travel mode for changing the lane to the adjacent lane, and a travel mode for decelerating vehicle 1 to follow the leading vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Tsuji to provide that the generated backup trajectory is such that it guides the receiving follower vehicle out of a lane in which the receiving follower vehicle is travelling. Li and Tsuji are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Tsuji, as doing so beneficially allows for the selection of the most appropriate travel mode (e.g., changing the lane to the adjacent lane) corresponding to the current travel environment ([0178]), as recognized by Tsuji.

Regarding claim 25, Li teaches the aforementioned limitations of claim 1. However, Li does not outright teach that the surroundings data is generated before the receiving follower vehicle follows the lead vehicle in the follower trajectory, and the receiving follower vehicle receives the generated backup trajectory or the surroundings data before the receiving follower vehicle follows the lead vehicle in the follower trajectory. Tsuji teaches a driving assistance method, comprising:
the surroundings data is generated before the receiving follower vehicle follows the lead vehicle in the follower trajectory,
Tsuji teaches ([0112]): "Storage unit 8 also stores in advance, in association with a travel environment in which a vehicle traveling in front of vehicle 1 in the same lane of vehicle 1 (hereinafter such a vehicle will be referred to as a “leading vehicle”) is traveling with the speed lower than the speed of vehicle 1, and it is possible to change the lane to the adjacent lane, three behavior candidates which are a travel mode for overtaking the leading vehicle, a travel mode for changing the lane to the adjacent lane, and a travel mode for decelerating vehicle 1 to follow the leading vehicle." Tsuji further teaches ([0178]): "Vehicle controller 7 also reads, as behavior candidates corresponding to the determined travel environment, three behavior candidates which are a travel mode for overtaking the leading vehicle, a travel mode for performing a lane change to the adjacent lane, and a travel mode for decelerating vehicle 1 to follow the leading vehicle, from storage unit 8." Tsuji even further teaches ([0179]): "For example, vehicle controller 7 determines that the travel mode for decelerating vehicle 1 to follow the leading vehicle is the most suitable behavior..." Thus, the surrounding data is generated before the follower vehicle follows the lead vehicle in the follower trajectory, as Tsuji first considers the surroundings data before determining to follow the leading vehicle.
and the receiving follower vehicle receives the generated backup trajectory or the surroundings data, before the receiving follower vehicle follows the lead vehicle in the follower trajectory.
Tsuji teaches ([0112]): "Storage unit 8 also stores in advance, in association with a travel environment in which a vehicle traveling in front of vehicle 1 in the same lane of vehicle 1 (hereinafter such a vehicle will be referred to as a “leading vehicle”) is traveling with the speed lower than the speed of vehicle 1, and it is possible to change the lane to the adjacent lane, three behavior candidates which are a travel mode for overtaking the leading vehicle, a travel mode for changing the lane to the adjacent lane, and a travel mode for decelerating vehicle 1 to follow the leading vehicle." Tsuji further teaches ([0178]): "Vehicle controller 7 also reads, as behavior candidates corresponding to the determined travel environment, three behavior candidates which are a travel mode for overtaking the leading vehicle, a travel mode for performing a lane change to the adjacent lane, and a travel mode for decelerating vehicle 1 to follow the leading vehicle, from storage unit 8." Tsuji even further teaches ([0179]): "For example, vehicle controller 7 determines that the travel mode for decelerating vehicle 1 to follow the leading vehicle is the most suitable behavior..." Here, the generated backup trajectory is stored (i.e., received) by the receiving follower vehicle in storage unit 8 before following the lead vehicle in the follower trajectory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Tsuji to provide that the surroundings data is generated before the receiving follower vehicle follows the lead vehicle in the follower trajectory, and the receiving follower vehicle receives the generated backup trajectory or the surroundings data before the receiving follower vehicle follows the lead vehicle in the follower trajectory. Li and Tsuji are each directed towards similar pursuits in the field of vehicle following. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Tsuji, as doing so beneficially allows for the selection of the most appropriate travel mode (e.g., following the lead vehicle in a follower trajectory) corresponding to the current travel environment ([0178]), as recognized by Tsuji.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Oltmann et al. (US 2021/0107520 A1), hereinafter Oltmann.

Regarding claim 22, Li teaches the aforementioned limitations of claim 1. While Li does analyze the GPS accuracy of trajectories (FIG. 19), it is not clear that the backup trajectory is supplied in the form of GPS coordinates. Oltmann teaches a method for regulating the movement of a vehicle in an automated driving operation, comprising:
the generated backup trajectory is provided in the form of a plurality of coordinates, and/or a polynomial.
Oltmann teaches ([0026]): "Based on the surroundings information USI, SSI received, the main control device HSG continuously plans, i.e., in cyclical temporal distances, the movement course of the vehicle F within a predetermined anticipatory horizon. The result of this plan is a desired trajectory, referred to below as a regular desired trajectory, which specifies the path, on which the vehicle is to be guided automatically in the direction of the target position, and which specifies with what speed profile the vehicle is to be moved on this path. Here, the regular desired trajectory is determined in a coordinate system fixed to the vehicle. This coordinate system originates in the vehicle and, as shown in FIG. 2, has a longitudinal coordinate axis x running through the longitudinal axis of the vehicle and a transverse coordinate axis y orthogonal to the longitudinal axis." Oltmann further teaches ([0030]): "The emergency operation desired trajectory is depicted in FIG. 2 by a dotted curve and is provided with the reference numeral NST. The emergency operation desired trajectory NST is planned in such a way that the obstacle H is avoided, and the vehicle F is held next to the right-hand lane marking SR in a safe emergency stop position NP. The emergency operation desired trajectory NST is determined in the same coordinate system fixed to the vehicle as the regular desired trajectory RST." FIG. 2, included below, demonstrates that the emergency operation desired trajectory NST is provided in the form of a plurality of coordinates with respect to the x and y axes.

    PNG
    media_image3.png
    275
    711
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Oltmann to provide that the generated backup trajectory is provided in the form of a plurality of coordinates, and/or a polynomial. Li and Oltmann are each directed towards similar pursuits in the field of vehicle trajectory generation. While Li does analyze the GPS accuracy of trajectories (FIG. 19), it is not clear that the backup trajectory is supplied in the form of GPS coordinates. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Oltmann, as doing so serves to provide a generated backup trajectory in the form of coordinates. Oltmann's implementation is particularly advantageous as the backup trajectory can be used to provide emergency obstacle avoidance, as recognized by Oltmann ([0030]).

Regarding claim 23, Li teaches the aforementioned limitations of claim 1. However, Li does not outright teach that the backup trajectory is generated at least partly based on a drivable area. Oltmann teaches a method for regulating the movement of a vehicle in an automated driving operation, comprising:
the backup trajectory is generated at least partly based on a drivable area.
Oltmann teaches ([0030]): "The emergency operation desired trajectory is depicted in FIG. 2 by a dotted curve and is provided with the reference numeral NST. The emergency operation desired trajectory NST is planned in such a way that the obstacle H is avoided, and the vehicle F is held next to the right-hand lane marking SR in a safe emergency stop position NP. The emergency operation desired trajectory NST is determined in the same coordinate system fixed to the vehicle as the regular desired trajectory RST." As the stop position NP has been indicated by Oltmann as 'safe', the Examiner has interpreted the safe emergency stop position NP to correspond to a drivable area.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Oltmann to provide the backup trajectory is generated at least partly based on a drivable area. Li and Oltmann are each directed towards similar pursuits in the field of vehicle trajectory generation. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Oltmann, as doing so serves to provide a generated backup trajectory used to provide emergency obstacle avoidance based on a drivable area, as recognized by Oltmann ([0030]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rander et al. (US 2017/0168489 A1) teaches a system and method to determine traction of discrete locations of a road segment, including the determination of an alternative route based on compliance with a desired safety margin (see at least [0098]). Rust (US 2017/0192426 A1) teaches an expert mode for vehicles, including the generation of alternate paths onboard the vehicle (see at least [0071]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662               


/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662